FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/11 Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2011 (unaudited) (continued) ABBREVIATIONS Selected Portfolio ADR - American Depository Receipt Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments See Notes to Statement of Investments. Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of six funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds
